DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of U.S. Provisional Application No. 62/775,679, filed December 05, 2018. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on July 29, 2022 is acknowledged.  Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  No claims have been canceled. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitations "wherein the double-stranded DNA substrate comprises a single-stranded region, and wherein the uracil cleavage site and the abasic site are present in the double-stranded region".  There is insufficient antecedent basis for “the double-stranded DNA substrate”, “the uracil cleavage site” and “the abasic site” in the claim or base claim 1. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al. (U.S. Patent Pub. No. 2010/0129874). 
With regards to claim 1, Mitra teaches a composition (compositions and methods are provided for amplifying nucleic acids in a multiplexed nucleic acid patch polymerase chain reaction, see Abstract and paragraph 11) comprising: 
uracil DNA glycosylase (following amplification of one or more unique nucleic acid sequences using primers comprising uracil instead of thymine bases, a reaction mixture is formed by addition of a uracil DNA glycosylase to the amplicons, see paragraphs 11 and 91 and Figure 1, step A), 
an endonuclease (the reaction mixture also comprises an endonuclease, see paragraphs 11 and 91 and Figure 1, step A), and 
an exonuclease comprising a 3' to 5’ single-stranded DNA exonuclease activity (the reaction mixture also comprises an exonuclease, see paragraphs 11 and 91 and Figure 1, step B; the addition of a uracil DNA glycosylase, an endonuclease and an exonuclease results in removing the upstream and downstream primer sequences from the amplicons, paragraphs 11 and 91 and Figure 1A and B). 
With regards to claim 2, Mitra teaches a composition wherein the exonuclease is exonuclease I (the exonuclease added to the reaction mixture for removing the primers is Exonuclease I, paragraphs 14 and 91 and Figure 1B).
With regards to claim 3, Mitra teaches a composition wherein the endonuclease is DNA glycosylase-lyase Endonuclease VIII (the endonuclease added to the reaction mixture for removing the primers is Endonuclease VIII, paragraphs 14 and 91 and Figure 1A). 
With regards to claim 4, Mitra teaches a composition further comprising a double-stranded DNA substrate that comprises a uracil cleavage site (the double-stranded amplicon that is contacted with a uracil DNA glycosylase, an endonuclease and an exonuclease comprises primer sites comprising uracil residues, paragraphs 11 and 91 and Figure 1A; see Table A for examples of the uracil-containing PCR primers). 
With regards to claim 5, Mitra teaches a composition further comprising a double-stranded DNA substrate that comprises an abasic site (the double-stranded amplicon comprises abasic sites when contacted with the reaction mixture comprising uracil DNA glycosylase, Figure 14 and 1A). 
With regards to claim 6, Mitra teaches a composition wherein the double-stranded DNA substrate comprises a single-stranded region, and wherein the uracil cleavage site and the abasic site are present in the double-stranded region (during removal of the uracil-containing primers, regions of the amplicon comprise single-stranded regions where the primers are removed, while untreated regions will comprise uracil cleavage sites and abasic sites prior to cleavage by the endonuclease, Figure 1A). 
With regards to claim 7, Mitra teaches a composition further comprising an array comprising a plurality of amplification sites, wherein each amplification site comprises a plurality of the double- stranded DNA substrates attached to the amplification sites (the amplicons generated by the methods of the invention may be sequenced, wherein the amplification may comprise generation of clonal bead arrays for massively parallel signature sequencing, see paragraph 75). 

Conclusion
8.	Claims 1-7 are rejected.  No claims are free of the prior art.  In addition, claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite, discussed above. 

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637